DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on December 16, 2020.  As directed by the amendment, Claim 1 has been amended.  Claims 1-6 and 8-10 are pending in the instant application.
Regarding the Office Action filed September 18, 2020:
Applicant’s arguments regarding the 35 USC 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference and/or re-interpretations applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the claims to further indicate the forehead support is able to swing due to the connecting member being swung.  Because of this, Examiner has decided to use a different reference to address the claim limitations.  See 35 USC 103 rejection below for more details.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The phrase “support to be connected” should be changed to --support is connected-- to correct the grammatical error (Claim 1, Line 9).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matula, JR. et al. (US 2007/0044804), hereafter Matula.
Regarding Claim 1, Matula discloses a face mask assembly (apparatus of Fig 32), comprising: a frame (544 and/or 546, Fig 32), comprising a frame body (body of 544 and/or 546, Fig 32) provided with an air intake port (interior of 546, 558, and/or 46, Fig 32; 558 is between 556 and 46, Fig 32); a connecting member (550, Fig 32), comprising a first end (end of 550 closest to 558 and/or 46, Fig 32) hinged to the air intake port so that the connecting member is able to swing in the air intake port (546 is moveable relative to these components, paragraph 0109; 550 is connected to 46 and swings within 558 relative to 546, Fig 32), and a second end 
Regarding Claim 2, Matula discloses an outer surface (outer surface of 550, Fig 32) of the first end of the connecting member is a truncated spherical surface (surface of 550 is a 
Regarding Claim 3, Matula discloses the first end of the connecting member includes a first limiting part (562, Fig 32) arranged on the outer surface (562 is on outer surface of 550, Fig 32), an inner surface of the air intake port (inner surface of 546 next to 558, Fig 32) includes a second limiting part (564, Fig 32) fitted with the first limiting part (562 and 564 cooperate, paragraph 0110), and the first limiting part and the second limiting part are fitted with each other to prevent the connecting member from rotating within the air intake port around an axis (axis causing 550 to rotate up and down in relation to 546, Fig 32) of the air intake port (user moves seal member to new position and releases seal member, allowing teeth to reengage teeth engaging components at new position, preventing any unwanted movement between seal member and faceplate, paragraph 0110; 562 and 564 cooperate to prevent unwanted movement or rotation).
Regarding Claim 4, Matula discloses the first limiting part is a first flat surface (562 is a plurality of teeth, paragraph 0110; teeth are flat surfaces), the second limiting part is a second flat surface fitted with the first flat surface (564 are teeth engaging components, paragraph 0110; teeth engaging components must have flat surfaces to cooperate with teeth).
Regarding Claim 8, Matula discloses a limiting member (552, Fig 32) is arranged on a surface of the forehead support (when 550 is connected with 542, 552 is on the surface of 542, Fig 32; 552 is on surface of 572, Fig 33) that faces the frame body (552 has a spring axis that is 
Regarding Claim 9, Matula discloses the limiting member is a spring (552 is a spring, Figs 32-33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matula, JR. et al. (US 2007/0044804), hereafter Matula, as applied to Claim 3 alone.
Regarding Claim 5, Matula discloses the claimed invention of Claim 3.  Matula also discloses the first limiting part is extending in an axial direction of the connecting member (562 is extending along the axial direction of 550 in which 562 is along the spherical surface of 550, Fig 32; axial direction of 550 aligns with axial direction of 546, Fig 32).  The current 
However, an alternative embodiment of Matula teaches the first limiting part is a groove (teeth and teeth engaging components can have a variety of configurations and provided at a variety of locations, for example a tongue and groove configuration, location of teeth and teeth engaging components can be reversed, paragraph 0111; first limiting part is grooves and would be at the location of 562, Fig 32); the second limiting part is a first protrusion arranged on the inner surface of the air intake port and fitted with the groove (teeth and teeth engaging components can have a variety of configurations and provided at a variety of locations, for example a tongue and groove configuration, location of teeth and teeth engaging components can be reversed, paragraph 0111; second limiting part is tongues and would be at the location of 564, Fig 32) since these are known varieties of configurations for the interaction of the collar and seal support member (paragraph 0111).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a groove and tongue configuration to replace the teeth and teeth engaging components of the apparatus of Fig 32 of Matula, as taught by Matula, since these are known varieties of configurations for the interaction of the collar and seal support member (Matula: paragraph 0111).  Making this modification is known in the art and would not change the operation of the device.
Regarding Claim 6, Matula teaches the claimed invention of Claim 5.  The current embodiment of Matula fails to teach the outer surface of the first end of the connecting member is arranged with a second protrusion extending in a circumferential direction around an axis of 
However, an alternative embodiment of Matula teaches the outer surface (outer surface of seal member 414, Fig 23) of the first end (end of 414 closest to 46, Fig 23) of the seal member (414, Fig 23) is arranged with a track (426, Fig 23; 426 of 414 interacts with 424 of 412, paragraph 0095) extending in a circumferential direction (426 is along a circumferential direction of 414, Fig 23) around an axis of the truncated spherical surface (426 is around the horizontal axis going through center of 414, Fig 23), the track is disposed on one side or two sides of the groove (track and guide member provided on each side of the mask, paragraph 0095; 426 and 424 are on each side of 420 and 418, Fig 23) to maintain the alignment with different components of the device and to control degree of freedom of movement of components (paragraph 0095).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add tracks to the sides of the outer surface of the collar in Fig 32 of Matula and guide members to the sides of the inner surface of the seal member of Fig 32 of Matula, as taught by Matula, to maintain the alignment with different components of the device and to control degree of freedom of movement of components (Matula: paragraph 0095).  This can become particularly important in maintaining structural integrity of the device and to limit the degree of freedom of movement on the device so that the components are easier to control.
Matula fails to teach the outer surface of the first end of the connecting member is arranged with a second protrusion.
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matula, JR. et al. (US 2007/0044804), hereafter Matula, as applied to Claim 1, in view of Haibach (US 2013/0000646).
Regarding Claim 10, Matula discloses the claimed invention of Claim 1.  Matula fails to disclose the face mask assembly further comprising an elastic member arranged in a clearance formed between the connecting part of the forehead support and the frame body.
However, Haibach, of the same field of endeavor, teaches a patient interface device (Abstract) including a living hinge (90, Fig 9) with an elastic member (92, Fig 9) arranged in a clearance (space where 92 is residing, Fig 9) formed between the connecting part (88, Fig 9) of the forehead support (72, Fig 9) and the frame body (body of 68, Fig 9) to provide the patient interface with a self-aligning capability that ensures, absent of appropriate forces, the patient interface will be in a consistent, pre-set initial position and configuration (paragraph 0032, Lines 13-17), allows the support arm to move or pivot relative to the shell (paragraph 0040), to provide different responses to the forces applied by the upper headgear straps (paragraph 0043), and to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an elastic member and living hinge to the bridge of the faceplate that connects the top and bottom portions of the faceplate, as taught by Haibach, to provide the patient interface with a self-aligning capability that ensures, absent of appropriate forces, the patient interface will be in a consistent, pre-set initial position and configuration (Haibach: paragraph 0032, Lines 13-17), allows the support arm to move or pivot relative to the shell (Haibach: paragraph 0040), to provide different responses to the forces applied by the upper headgear straps (Haibach: paragraph 0043), and to ensure fit and comfort around the bridge of the patient’s nose when worn for extended periods of time (Haibach: paragraph 0005).  Allowing the bridge of the faceplate or the connecting part of the forehead support to pivot provides more control over the forces being applied to the nose bridge of the user.  This makes the forehead support or faceplate to better adapt to different upper strap forces which can enhance comfort on the nose bridge especially when the user is wearing the patient interface for extended periods of time.  Additionally, the elastic hinging of the forehead support allows for the forehead support to return to a pre-set initial position when not in use, enhancing portability and reusability.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 for art cited of interest including patient interfaces with ball joints and adjustable members similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            
/JAN CHRISTOPHER L MERENE/            Primary Examiner, Art Unit 3773